(Slip Opinion)              OCTOBER TERM, 2014                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

      T-MOBILE SOUTH, LLC v. CITY OF ROSWELL, 

                    GEORGIA


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

 No. 13–975.      Argued November 10, 2014—Decided January 14, 2015
Respondent Roswell’s city council (Council) held a public hearing to
  consider an application by petitioner T-Mobile South, LLC, to build a
  cell phone tower on residential property. During the hearing, several
  Council members expressed concerns about the tower’s impact on the
  area. The hearing ended with the Council unanimously passing a
  motion to deny the application. Two days later, the City’s Planning
  and Zoning Division informed petitioner by letter that the application
  had been denied and that minutes from the hearing would be made
  available. The detailed minutes were published 26 days later.
    Petitioner filed suit, alleging that the Council’s denial was not sup-
  ported by substantial evidence in the record. The District Court
  agreed, concluding that the City, by failing to issue a written decision
  stating its reasons for denying the application, had violated the Tele-
  communications Act of 1996, which provides that a locality’s denial
  “shall be in writing and supported by substantial evidence contained
  in a written record,” 47 U.S. C. §332(c)(7)(B)(iii). The Eleventh Cir-
  cuit, following its precedent, found that the Act’s requirements were
  satisfied here because petitioner had received a denial letter and pos-
  sessed a transcript of the hearing that it arranged to have recorded.
Held:
    1. Section 332(c)(7)(B)(iii) requires localities to provide reasons
 when they deny applications to build cell phone towers. This conclu-
 sion follows from the Act’s provisions, which both preserve and specif-
 ically limit traditional state and local government authority. It
 would be considerably difficult for a reviewing court to determine
 whether a locality’s denial was “supported by substantial evidence
 contained in a written record,” §332(c)(7)(B)(iii), or whether a locality
2            T-MOBILE SOUTH, LLC v. CITY OF ROSWELL

                                   Syllabus

    had “unreasonably discriminate[d] among providers of functionally
    equivalent services,” §332(c)(7)(B)(i)(I), or regulated siting “on the ba-
    sis of the environmental effects of radio frequency emissions,”
    §332(c)(7)(B)(iv), if localities were not obligated to state their reasons
    for denial. And nothing in the Act suggests that Congress meant to
    use the phrase “substantial evidence” as anything but an administra-
    tive law “term of art” that describes how “an administrative record is
    to be judged by a reviewing court.” United States v. Carlo Bianchi &
    Co., 373 U.S. 709, 715. Pp. 6–8.
       2. Localities are not required to provide their reasons for denying
    siting applications in the denial notice itself, but may state those rea-
    sons with sufficient clarity in some other written record issued essen-
    tially contemporaneously with the denial. Pp. 8–13.
          (a) Nothing in the Act’s text imposes a requirement that the rea-
    sons be given in any particular form, and the Act’s saving clause,
    §332(c)(7)(A), makes clear that the only limitations imposed on local
    governments are those enumerated in the statute. Localities comply
    with their obligation to give written reasons so long as those reasons
    are stated clearly enough to enable judicial review. Because an ad-
    versely affected entity must decide whether to seek judicial review
    within 30 days from the date of the denial, §332(c)(7)(B)(v), and be-
    cause a court cannot review the denial without knowing the locality’s
    reasons, the locality must provide or make available its written rea-
    sons at essentially the same time as it communicates its denial.
    Pp. 8–11.
          (b) Petitioner’s contrary arguments are unavailing. The statute’s
    word “decision” does not connote a written document that itself pro-
    vides all the reasons for a given judgment. The absence of the word
    “notify” in the provision at issue also does not signal an intention to
    require communication of more than a judgment. Nor does an obliga-
    tion to provide reasons in the writing conveying the denial arise from
    the “substantial evidence” requirement itself or from the requirement
    of court review “on an expedited basis,” §332(c)(7)(B)(v). It is suffi-
    cient that a locality’s reasons be provided in a manner that is clear
    enough and prompt enough to enable judicial review. Pp. 11–13.
       3. The City failed to comply with its statutory obligations under the
    Act. Although it issued its reasons in writing and did so in an ac-
    ceptable form, it did not provide its written reasons essentially con-
    temporaneously with its written denial when it issued detailed
    minutes 26 days after the date of the written denial and 4 days before
    expiration of petitioner’s time to seek judicial review. P. 14.
731 F.3d 1213, reversed and remanded.

    SOTOMAYOR, J., delivered the opinion of the Court, in which SCALIA,
                    Cite as: 574 U. S. ____ (2015)                   3

                               Syllabus

KENNEDY, BREYER, ALITO, and KAGAN, JJ., joined. ALITO, J., filed a con-
curring opinion. ROBERTS, C. J., filed a dissenting opinion in which
GINSBURG, J., joined, and in which THOMAS, J., joined as to Part I.
THOMAS, J., filed a dissenting opinion.
                       Cite as: 574 U. S. ____ (2015)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash­
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 13–975
                                  _________________


        T-MOBILE SOUTH, LLC, PETITIONER v.

            CITY OF ROSWELL, GEORGIA

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT

                              [January 14, 2015]


  JUSTICE SOTOMAYOR delivered the opinion of the Court.
  The Telecommunications Act of 1996 provides, in rele­
vant part, that “[a]ny decision by a State or local govern­
ment or instrumentality thereof to deny a request to place,
construct, or modify personal wireless service facilities
shall be in writing and supported by substantial evidence
contained in a written record.” 110 Stat. 151, 47 U.S. C.
§332(c)(7)(B)(iii). The question presented is whether, and
in what form, localities must provide reasons when they
deny telecommunication companies’ applications to con­
struct cell phone towers. We hold that localities must
provide or make available their reasons, but that those
reasons need not appear in the written denial letter or
notice provided by the locality. Instead, the locality’s
reasons may appear in some other written record so long
as the reasons are sufficiently clear and are provided or
made accessible to the applicant essentially contempora­
neously with the written denial letter or notice.
                           I
  In February 2010, petitioner T-Mobile South, LLC,
applied to build a new, 108-foot-tall cell phone tower on
2        T-MOBILE SOUTH, LLC v. CITY OF ROSWELL

                     Opinion of the Court

2.8 acres of vacant residential property in the city of Ros-
well, Georgia (City). Roswell’s city ordinances require
that any cell phone tower proposed for a residential zoning
district must take the form of an “alternative tower struc­
ture”—an artificial tree, clock tower, steeple, or light
pole—that, in the opinion of the city council (City Council
or Council), is “compatible with the natural setting and
surrounding structures” and that effectively camouflages
the tower. Code of Ordinances §§21.2.2, 21.2.5(a); see
App. 68, 75. In accordance with these provisions, petition­
er’s application proposed a structure in the shape of an
artificial tree or “monopine.” Id., at 42.
   The City’s Planning and Zoning Division reviewed peti­
tioner’s application, along with a substantial number of
letters and petitions opposing it, and ultimately issued a
memorandum to the City Council concluding that the
application met all of the requirements set out in the
City’s ordinances. It recommended that the City Council
approve the application on three conditions to which peti­
tioner was prepared to agree.
   The City Council then held a 2-hour-long public hearing
on April 12, 2010, to consider petitioner’s application.
Petitioner arranged privately to have the hearing tran­
scribed, and, as discussed below, the City subsequently
issued detailed minutes summarizing the proceedings. At
the hearing, after the Planning and Zoning Division pre­
sented its recommendation and after petitioner’s repre­
sentatives made a presentation in support of the applica­
tion, a number of residents raised concerns. Among these
were concerns that the tower would lack aesthetic compat­
ibility, that the technology was outdated and unnecessary,
and that the tower would be too tall. Petitioner’s repre­
sentatives responded by reiterating that it had met all of
the ordinance’s requirements and by providing testimony
from a property appraiser that placement of cell phone
towers does not reduce property values.
                  Cite as: 574 U. S. ____ (2015)            3

                      Opinion of the Court

   Members of the City Council then commented on the
application. One member of the six-person Council was
recused, see id., at 111 (hearing transcript); id., at 322
(meeting minutes), leaving five voting members. Member
Igleheart said that other carriers had sufficient coverage
in the area and that the City did not need to level the
playing field for petitioner. Id., at 173–174 (hearing tran­
script). He also stated that his “[b]ottom line” was that he
did not think it was “appropriate for residentially zoned
properties to have the cell towers in their location.” Id., at
174 (hearing transcript); id., at 338 (meeting minutes).
Member Dippolito found it difficult to believe that the
tower would not negatively impact the area and doubted
that it would be compatible with the natural setting. Id.,
at 175–176 (hearing transcript); id., at 339 (meeting
minutes). Member Wynn expressed concerns about the
lack of a backup generator for emergency services, id., at
172 (hearing transcript), and did not think the tower
would be “compatible with this area,” id., at 176 (hearing
transcript); id., at 339 (meeting minutes). Member Orlans
said only that he was impressed with the information put
together by both sides. Id., at 173 (hearing transcript); id.,
at 337 (meeting minutes). Finally, Member Price, the
liaison to the Planning and Zoning Division, made a mo­
tion to deny the application. She said that the tower
would be aesthetically incompatible with the natural
setting, that it would be too tall, and that its proximity to
other homes would adversely affect the neighbors and the
resale value of their properties. Id., at 176–177 (hearing
transcript); id., at 339–340 (meeting minutes). The mo­
tion was seconded, and then passed unanimously. Id., at
177 (hearing transcript); id., at 340 (meeting minutes).
   Two days later, on April 14, 2010, the Planning and
Zoning Division sent a letter to petitioner that said in its
entirety:
4          T-MOBILE SOUTH, LLC v. CITY OF ROSWELL

                         Opinion of the Court

       “Please be advised the City of Roswell Mayor and
     City Council denied the request from T-Mobile for a
     108’ mono-pine alternative tower structure during
     their April 12, 2010 hearing. The minutes from the
     aforementioned hearing may be obtained from the city
     clerk. Please contact Sue Creel or Betsy Branch at
     [phone number].
       “If you have any additional questions, please con­
     tact me at [phone number].” Id., at 278.
The detailed written minutes of the hearing, however,
were not approved and published by the City until 26 days
later, on May 10, 2010. See id., at 321–341 (meeting
minutes).1
  On May 13, 2010, 3 days after the detailed minutes
were published—and now 29 days after the City denied
petitioner’s application—petitioner filed suit in Federal
District Court. It alleged that the denial of the application
was not supported by substantial evidence in the record,
and would effectively prohibit the provision of wireless
service in violation of the Telecommunications Act of
1996 (Act). The parties filed cross-motions for summary
judgment.
  The District Court granted petitioner’s motion for sum­
mary judgment, concluding that the City had violated the

——————
  1 Brief minutes had been adopted on April 19, but these only noted

that the motion to deny the application had passed with five members
in favor and one member recused. See Council Brief 041210, online at
http:// roswell.legistar.com/LegislationDetail.aspx?ID=657578&GUID=0
8D5297C-0271-41F9-9DAA-E8E3DD6314BD&Options=&Search= (all In­
ternet Materials as visited January 12, 2015, and available in Clerk of
Court’s case file). According to the meeting calendar for the City
Council’s May 10, 2010, meeting, it was on that day that the City
Council approved detailed minutes of the April 12 meeting that in­
cluded a recitation of each member’s statements during the hearing. See
http :// roswell.legistar.com / MeetingDetail.aspx?ID = 101786&GUID = 63
828B21-EB83-4485-B4EA-10EE65CF48CD&Options=info|&Search=.
                  Cite as: 574 U. S. ____ (2015)            5

                      Opinion of the Court

Act when it failed to issue a written decision that stated
the reasons for denying petitioner’s application. The
District Court interpreted the Act to require that a written
denial letter or notice describe the reasons for the denial
and that those reasons be sufficiently explained to allow a
reviewing court to evaluate them against the written
record.
   The Eleventh Circuit reversed. 731 F.3d 1213 (2013).
It explained that, in T-Mobile South, LLC v. Milton, 728
F.3d 1274 (2013), which was decided after the District
Court’s decision in this case, it had held that “to the extent
that the decision must contain grounds or reasons or
explanations, it is sufficient if those are contained in a
different written document or documents that the appli­
cant is given or has access to.” Id., at 1285. The Eleventh
Circuit acknowledged that the Courts of Appeals had split
on that question, and that it had departed from the major­
ity rule. Compare Southwestern Bell Mobile Systems, Inc.
v. Todd, 244 F.3d 51, 60 (CA1 2001) (requiring that a
locality issue a written denial that itself contains a “suffi­
cient explanation of the reasons for the permit denial to
allow a reviewing court to evaluate the evidence in the
record supporting those reasons”); New Par v. Saginaw,
301 F.3d 390, 395–396 (CA6 2002); MetroPCS, Inc. v. City
and County of San Francisco, 400 F.3d 715, 723 (CA9
2005), with AT&T Wireless PCS, Inc. v. City Council of
Virginia Beach, 155 F.3d 423, 429 (CA4 1998) (holding
that written minutes of a meeting and the word “denied”
stamped on a letter describing the application were
sufficient). Applying its rule to this case, the Eleventh
Circuit found that the requirements of 47 U.S. C.
§332(c)(7)(B)(iii) were satisfied because petitioner had its
own transcript as well as a written letter stating that the
application had been denied and informing petitioner that
it could obtain access to the minutes of the hearing. 731
F.3d, at 1221. It did not consider when the City provided
6        T-MOBILE SOUTH, LLC v. CITY OF ROSWELL

                      Opinion of the Court

its written reasons to petitioner.
   We granted certiorari, 572 U. S. ___ (2014), and now
reverse the judgment of the Eleventh Circuit.
                               II

                               A

  The first question we answer is whether the statute
requires localities to provide reasons when they deny
applications to build cell phone towers. We answer that
question in the affirmative.
  Our conclusion follows from the provisions of the Tele­
communications Act. The Act generally preserves “the
traditional authority of state and local governments to
regulate the location, construction, and modification” of
wireless communications facilities like cell phone towers,
but imposes “specific limitations” on that authority. Ran-
cho Palos Verdes v. Abrams, 544 U.S. 113, 115 (2005); see
§332(c)(7)(B). One of those limitations is that any decision
to deny a request to build a tower “shall be in writing and
supported by substantial evidence contained in a written
record.” §332(c)(7)(B)(iii). Another is that parties adversely
affected by a locality’s decision may seek judicial review.
§332(c)(7)(B)(v). In order to determine whether a locality’s
denial was supported by substantial evidence, as Congress
directed, courts must be able to identify the reason or
reasons why the locality denied the application. See Ran-
cho Palos Verdes, 544 U.S., at 128 (BREYER, J., joined by
O’Connor, Souter, and GINSBURG, JJ., concurring) (observ­
ing that the Act “requires local zoning boards . . . [to] give
reasons for [their] denials ‘in writing’ ”).
  The requirement that localities must provide reasons
when they deny applications is further underscored by two
of the other limitations on local authority set out in the
Act. The Act provides that localities “shall not unreason-
ably discriminate among providers of functionally equiva­
lent services,” and may not regulate the construction of
                     Cite as: 574 U. S. ____ (2015)                     7

                          Opinion of the Court

personal wireless service facilities “on the basis of the
environmental effects of radio frequency emissions to the
extent that such facilities comply with the [Federal Com­
munications Commission’s] regulations concerning such
emissions.” §§332(c)(7)(B)(i)(I), (iv).2 Again, it would be
considerably more difficult for a reviewing court to deter­
mine whether a locality had violated these substantive
provisions if the locality were not obligated to state its
reasons.
   This conclusion is not just commonsensical, but flows
directly from Congress’ use of the term “substantial evi­
dence.” The statutory phrase “substantial evidence” is a
“term of art” in administrative law that describes how “an
administrative record is to be judged by a reviewing
court.” United States v. Carlo Bianchi & Co., 373 U.S.
709, 715 (1963). There is no reason discernible from the
text of the Act to think that Congress meant to use the
phrase in a different way. See FAA v. Cooper, 566 U. S.
___, ___ (2012) (slip op., at 6) (“[W]hen Congress employs a
term of art, it presumably knows and adopts the cluster of
ideas that were attached to each borrowed word in the
body of learning from which it was taken” (internal quota­
tion marks omitted)). Indeed, for those who consider
legislative history relevant, the Conference Report accom­
panying the Act confirmed as much when it noted that
“[t]he phrase ‘substantial evidence contained in a written
record’ is the traditional standard used for review of agency
actions.” H. R. Conf. Rep. No. 104–458, p. 208 (1996).
   By employing the term “substantial evidence,” Congress
thus invoked, among other things, our recognition that
“the orderly functioning of the process of [substantial­
——————
  2 The last “limitation” listed in the Act provides that localities shall

act on applications to construct personal wireless service facilities
“within a reasonable period of time after the request is duly filed . . .
taking into account the nature and scope of such request.”
§332(c)(7)(B)(ii).
8        T-MOBILE SOUTH, LLC v. CITY OF ROSWELL

                     Opinion of the Court

evidence] review requires that the grounds upon which the
administrative agency acted be clearly disclosed,” and that
“courts cannot exercise their duty of [substantial-evidence]
review unless they are advised of the considerations un­
derlying the action under review.” SEC v. Chenery Corp.,
318 U.S. 80, 94 (1943); see also Motor Vehicle Mfrs. Assn.
of United States, Inc. v. State Farm Mut. Automobile Ins.
Co., 463 U.S. 29, 43 (1983) (explaining that an agency
must “articulate a satisfactory explanation for its action”
to enable substantial-evidence review); Beaumont, S. L. &
W. R. Co. v. United States, 282 U.S. 74, 86 (1930) (“Com­
plete statements by the [agency] showing the grounds
upon which its determinations rest are quite as necessary
as are opinions of lower courts setting forth the reasons on
which they base their decisions . . .”).
   In response, the City primarily argues that a reason-
giving obligation would deprive it of local zoning author-
ity. But Congress intended to place “specific limitations on
the traditional authority of state and local governments”
regarding cell phone tower siting applications. Rancho
Palos Verdes, 544 U.S., at 115. One of those “limitations,”
§332(c)(7)(B), necessarily implied by the Act’s “substantial
evidence” requirement, is that local zoning authorities
state their reasons when they deny applications.
   In short, the statutory text and structure, and the con­
cepts that Congress imported into the statutory frame­
work, all point clearly toward the conclusion that localities
must provide reasons when they deny cell phone tower
siting applications. We stress, however, that these rea­
sons need not be elaborate or even sophisticated, but
rather, as discussed below, simply clear enough to enable
judicial review.
                          B
  The second question we answer is whether these rea­
sons must appear in the same writing that conveys the
                 Cite as: 574 U. S. ____ (2015)           9

                     Opinion of the Court

locality’s denial of an application. We answer that ques­
tion in the negative.
   Like our conclusion that localities must provide reasons,
our conclusion that the reasons need not appear in a de-
nial letter follows from the statutory text. Other than
providing that a locality’s reasons must be given in writ­
ing, nothing in that text imposes any requirement that the
reasons be given in any particular form.
   The Act’s saving clause makes clear that, other than the
enumerated limitations imposed on local governments by
the statute itself, “nothing in this chapter shall limit or
affect the authority of a State or local government or
instrumentality thereof over decisions regarding the
placement, construction, and modification of personal
wireless service facilities.” §332(c)(7)(A). Given this lan­
guage, and the system of “cooperative federalism” on
which the Act is premised, Rancho Palos Verdes, 544 U.S.,
at 128 (BREYER, J., concurring), we understand the enu­
merated limitations to set out an exclusive list. So while
the text and structure of the Act render it inescapable that
localities must provide reasons in writing when they deny
applications, we can locate in the Act no command—either
explicit or implicit—that localities must provide those
reasons in a specific document.
   We therefore conclude that Congress imposed no specific
requirement on that front, but instead permitted localities
to comply with their obligation to give written reasons so
long as the locality’s reasons are stated clearly enough to
enable judicial review. Although the statute does not
require a locality to provide its written reasons in any
particular format, and although a locality may rely on
detailed meeting minutes as it did here, we agree with the
Solicitor General that “the local government may be better
served by including a separate statement containing its
reasons.” Brief for United States as Amicus Curiae 26; see
also id., at 34. If the locality writes a short statement
10         T-MOBILE SOUTH, LLC v. CITY OF ROSWELL

                           Opinion of the Court

providing its reasons, the locality can likely avoid prolong­
ing the litigation—and adding expense to the taxpayers,
the companies, and the legal system—while the parties
argue about exactly what the sometimes voluminous
record means. Moreover, in that circumstance, the locality
need not worry that, upon review of the record, a court will
either find that it could not ascertain the locality’s reasons
or mistakenly ascribe to the locality a rationale that was
not in fact the reason for the locality’s denial.
  We hasten to add that a locality cannot stymie or bur­
den the judicial review contemplated by the statute by
delaying the release of its reasons for a substantial time
after it conveys its written denial. The statute provides
that an entity adversely affected by a locality’s decision
may seek judicial review within 30 days of the decision.
§332(c)(7)(B)(v). Because an entity may not be able to
make a considered decision whether to seek judicial re­
view without knowing the reasons for the denial of its
application, and because a court cannot review the denial
without knowing the locality’s reasons, the locality must
provide or make available its written reasons at essentially
the same time as it communicates its denial.3
——————
   3 THE CHIEF JUSTICE’s dissent rejects this particular requirement, and

instead invents a process that turns judicial review on its head. Rather
than give effect to a process that would permit an entity seeking to
challenge a locality’s decision to see the locality’s written reasons before
it files its suit—and the dissent agrees that the statute requires that a
locality convey its reasons in writing, see post, at 5—the dissent would
fashion a world in which a locality can wait until a lawsuit is com­
menced and a court orders it to state its reasons. The entity would thus
be left to guess at what the locality’s written reasons will be, write a
complaint that contains those hypotheses, and risk being sandbagged
by the written reasons that the locality subsequently provides in
litigation after the challenging entity has shown its cards. The review­
ing court would then need to ensure that those reasons are not post hoc
rationalizations, see Burlington Truck Lines, Inc. v. United States, 371
U.S. 156, 168 (1962), but the dissent offers no guidance as to how a
reviewing court that has never seen near-contemporaneous reasons
                      Cite as: 574 U. S. ____ (2015)                    11

                          Opinion of the Court

   This rule ought not to unduly burden localities given the
range of ways in which localities can provide their rea­
sons. Moreover, the denial itself needs only to be issued
(or the application otherwise acted upon) “within a rea­
sonable period of time.” §332(c)(7)(B)(ii). In an interpre­
tation we have recently upheld, see Arlington v. FCC, 569
U. S. ___ (2013), the Federal Communications Commission
(FCC) has generally interpreted this provision to allow
localities 90 days to act on applications to place new an­
tennas on existing towers and 150 days to act on other
siting applications. In re Petition for Declaratory Ruling to
Clarify Provisions of Section 332(c)(7)(b), 24 FCC Rcd.
13994, 13995, ¶4 (2009). If a locality is not in a position to
provide its reasons promptly, the locality can delay the
issuance of its denial within this 90- or 150-day window,
and instead release it along with its reasons once those
reasons are ready to be provided. Only once the denial is
issued would the 30-day commencement-of-suit clock
begin.4
                             III
  Petitioner offers four reasons why, in its view, our anal­
ysis in Part II–B is incorrect. Petitioner argues that the
statute requires that a locality’s reasons appear in the
writing conveying the denial itself, but none of petitioner’s
——————
would conduct that inquiry.
   4 The City urges us to hold that the clock does not begin to run until

after the reasons are given. We cannot so hold, however, without
rewriting the statutory text. The Act provides that a lawsuit may be
filed by “[a]ny person adversely affected by any final action or failure to
act . . . within 30 days after such action or failure to act.” 47 U.S. C.
§332(c)(7)(B)(v). The relevant “final action” is the issuance of the
written notice of denial, not the subsequent issuance of reasons ex­
plaining the denial. See Bennett v. Spear, 520 U.S. 154, 177–178
(1997) (agency action is “final” if it “mark[s] the consummation of the
agency’s decisionmaking process” and determines “rights or obligations”
or triggers “legal consequences” (internal quotation marks omitted)).
12         T-MOBILE SOUTH, LLC v. CITY OF ROSWELL

                          Opinion of the Court

reasons are persuasive.
  First, petitioner argues that the word “decision” in the
statute—the thing that must be “in writing”—connotes a
written document that itself provides all the reasons for a
given judgment. See Brief for Petitioner 24 (quoting
Black’s Law Dictionary 407 (6th ed. 1990) (a “decision” is a
written document providing “ ‘the reasons given for [a]
judgment’ ”)). But even petitioner concedes, with its pre­
ferred dictionary in hand, that the word “decision” can also
mean “something short of a statement of reasons explain­
ing a determination.” Brief for Petitioner 24 (citing
Black’s Law Dictionary, at 407).5
  Second, petitioner claims that other provisions in the
Act use the word “notify” when the Act means to impose
only a requirement that a judgment be communicated.6
Because the provision at issue here does not use the word
“notify,” petitioner argues, it must contemplate something
——————
  5 One of petitioner’s amici argues that Congress has used the word

“decision” in the context of other communications laws to mean some­
thing more than a judgment or verdict. See Brief for Chamber of
Commerce of the United States of America (Chamber) et al. 9–13. But
while it is true that a word used across “the same act” should be given
the same meaning, see Taniguchi v. Kan Pacific Saipan, Ltd., 566 U. S.
___, ___ (2012) (slip op., at 10), the Chamber’s evidence is less persua­
sive because it arises out of entirely different “acts” and does not
involve any term of art. By relying on other parts of Title 47 of the
U. S. Code—some enacted in the Communications Act of 1934 decades
before the enactment of the Telecommunications Act of 1996 at issue
here—the Chamber stretches to invoke this canon of construction
beyond its most forceful application. See A. Scalia & B. Garner, Read­
ing Law: The Interpretation of Legal Texts 172–173 (2012).
  6 For example, petitioner cites §11 (FCC must “notify the parties

concerned” when it makes a “determination and order” regarding a rail-
road or telegraph company’s failure to maintain and operate a tele­
graph line for public use) and §398(b)(5) (“Whenever the Secretary [of
Commerce] makes a final determination . . . that a recipient” of federal
funds has engaged in impermissible discrimination, the Secretary shall
“notify the recipient in writing of such determination . . .”). Brief for
Petitioner 24–25.
                  Cite as: 574 U. S. ____ (2015)           13

                      Opinion of the Court

more than a judgment. This does not logically follow. For
one thing, the statute at issue here does not use any verb
at all to describe the conveying of information from a
locality to an applicant; it just says that a denial “shall be
in writing and supported by substantial evidence con­
tained in a written record.” §332(c)(7)(B)(iii). But more to
the point, “notify” is a verb the use—or nonuse—of which
does not reveal what the thing to be notified of or about is.
   Third, petitioner contends that the “substantial evi­
dence” requirement itself demands that localities identify
their reasons in their written denials. See Brief for Peti­
tioner 23. Certainly, as discussed above, the phrase “sub­
stantial evidence” requires localities to give reasons, but it
says nothing on its own about the document in which
those reasons must be stated or presented to a reviewing
court.
   Finally, petitioner invokes the statutory requirement
that any adversely affected person shall have their chal­
lenge heard by a court “on an expedited basis.”
§332(c)(7)(B)(v). See Brief for Petitioner 14–15, 28. As
long as the reasons are provided in a written record, how­
ever, and as long as they are provided in such a manner
that is clear enough and prompt enough to enable judicial
review, there is no reason to require that those reasons be
provided in the written denial itself.
   We acknowledge that petitioner, along with those
Courts of Appeals that have required a locality’s reasons
to appear in its written denial itself, have offered plausible
bases for a rule that would require as much. See, e.g.,
Todd, 244 F.3d, at 60 (“A written record can create diffi­
culties in determining the rationale behind a board’s
decision . . .”). Congress could adopt such a rule if it were
so inclined, but it did not do so in this statute. It is not
our place to legislate another approach.
14         T-MOBILE SOUTH, LLC v. CITY OF ROSWELL

                          Opinion of the Court

                               IV
   Thus, we hold that the Act requires localities to provide
reasons when they deny cell phone tower siting applica­
tions, but that the Act does not require localities to pro­
vide those reasons in written denial letters or notices
themselves. A locality may satisfy its statutory obliga­
tions if it states its reasons with sufficient clarity in some
other written record issued essentially contemporaneously
with the denial. In this case, the City provided its reasons
in writing and did so in the acceptable form of detailed
minutes of the City Council meeting. The City, however,
did not provide its written reasons essentially contempo­
raneously with its written denial. Instead, the City issued
those detailed minutes 26 days after the date of the writ­
ten denial and just 4 days before petitioner’s time to seek
judicial review would have expired.7 The City therefore
did not comply with its statutory obligations. We do not
consider questions regarding the applicability of principles
of harmless error or questions of remedy, and leave those
for the Eleventh Circuit to address on remand.
                        *  *   *
  For the foregoing reasons, we reverse the judgment
below and remand the case for further proceedings con­
sistent with this opinion.
                                       It is so ordered.




——————
   7 Though petitioner arranged for a transcript of the meeting to be

recorded on its own initiative and at its own expense, see App. 109–275,
the fact that petitioner took steps to reduce oral statements made at
the City Council meeting to writing cannot be said to satisfy the obliga­
tion that Congress placed on the City to state clearly its reasons, and to
do so in a writing it provides or makes available.
                 Cite as: 574 U. S. ____ (2015)            1

                     ALITO, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 13–975
                         _________________


        T-MOBILE SOUTH, LLC, PETITIONER v.

            CITY OF ROSWELL, GEORGIA

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT

                      [January 14, 2015]


   JUSTICE ALITO, concurring.
   I concur in the Court’s opinion because I agree that
Congress, by using the term “substantial evidence,” in-
tended to invoke administrative law principles. One such
principle, as the Court explains, is the requirement that
agencies give reasons. I write separately, however, be-
cause three other traditional administrative law principles
may also apply.
   First, a court must “uphold a decision of less than ideal
clarity if the agency’s path may reasonably be discerned.”
Bowman Transp., Inc. v. Arkansas-Best Freight System,
Inc., 419 U.S. 281, 286 (1974). In the context of 47
U.S. C. §332(c)(7), which leaves in place almost the en-
tirety of a local government’s authority, a succinct state-
ment that a permit has been denied because the tower
would be esthetically incompatible with the surrounding
area should suffice. Nothing in this statute imposes an
opinion-writing requirement.
   Second, even if a locality has erred, a court must not
invalidate the locality’s decision if the error was harmless.
“In administrative law, as in federal civil and criminal
litigation, there is a harmless error rule.” National Assn.
of Home Builders v. Defenders of Wildlife, 551 U.S. 644,
659–660 (2007) (internal quotation marks omitted). Here,
for instance, I have trouble believing that T-Mobile South,
2        T-MOBILE SOUTH, LLC v. CITY OF ROSWELL

                     ALITO, J., concurring

LLC—which actively participated in the decisionmaking
process, including going so far as to transcribe the public
hearing—was prejudiced by the city of Roswell’s delay in
providing a copy of the minutes.
   Third, the ordinary rule in administrative law is that a
court must remand errors to the agency “except in rare
circumstances.” Florida Power & Light Co. v. Lorion, 470
U.S. 729, 744 (1985). Nothing we say today should be
read to suggest that when a locality has erred, the inevi-
table remedy is that a tower must be built. The Court has
not passed on what remedial powers a “court of competent
jurisdiction” may exercise. §332(c)(7)(B)(v). This unan-
swered question is important given the federalism impli-
cations of this statute.
   I do not understand the Court’s opinion to disagree with
this analysis. On that understanding, I join the Court’s
opinion.
                  Cite as: 574 U. S. ____ (2015)            1

                   ROBERTS, C. J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 13–975
                          _________________


        T-MOBILE SOUTH, LLC, PETITIONER v.

            CITY OF ROSWELL, GEORGIA

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT

                       [January 14, 2015]


   CHIEF JUSTICE ROBERTS, with whom JUSTICE GINSBURG
joins, and with whom JUSTICE THOMAS joins as to Part I,
dissenting.
   The statute at issue in this case provides that “[a]ny
decision . . . to deny a request . . . shall be in writing and
supported by substantial evidence contained in a written
record.” 47 U.S. C. §332(c)(7)(B)(iii). The Court concludes
that the City loses this case not because it failed to provide
its denial in writing. It did provide its denial in writing.
Nor does the City lose because the denial was not supported
by substantial evidence in a written record. The City
compiled a written record; whether that record contained
substantial evidence supporting the denial is not at issue
here and has not been decided. Nor does the City lose
because its denial was not accompanied by a statement of
reasons apart from the written record. A sharp conflict
had developed in the lower courts over the necessity of
such a separate statement, and the Court today squarely
holds that one is not required. Ante, at 5, 8–11. No, the
City instead loses because of a question of timing: The
written record was not made available roughly the same
day as the denial—a requirement found nowhere in the
text of the statute.
   The Court says this timing requirement is necessary for
judicial review of whether the denial is supported by
2        T-MOBILE SOUTH, LLC v. CITY OF ROSWELL

                   ROBERTS, C. J., dissenting

substantial evidence. A reviewing court, however, can
carry out its function just as easily whether the record is
submitted four weeks or four days before the lawsuit is
filed—or four days after, for that matter. The Court also
supports its timing rule by saying that the company whose
application is denied needs the time to carefully consider
whether to seek review. But cell service providers are not
Mom and Pop operations. As this case illustrates, they
participate extensively in the local government proceed-
ings, and do not have to make last-second, uninformed
decisions on whether to seek review.
   The City here fully complied with its obligations under
the statute: It issued its decision in writing, and it sub-
mitted a written record containing—so far as we know—
substantial evidence supporting that decision. I respect-
fully dissent from the Court’s contrary conclusion.
                               I
   Section 332(c)(7), enacted as part of the Telecommunica-
tions Act of 1996, places several limits on local govern-
ments’ authority to regulate the siting of cell towers and
other telecommunications facilities. A locality’s regula-
tions must not unreasonably discriminate among service
providers, effectively prohibit the provision of service, or
rest on concerns about the environmental effects of radio
emissions. See §§332(c)(7)(B)(i), (iv). In addition, the
provision central to this case specifies that “[a]ny decision
by a State or local government . . . to deny a request to
place, construct, or modify” a cell tower “shall be in writ-
ing and supported by substantial evidence contained in a
written record.” §332(c)(7)(B)(iii). And another provision
authorizes expedited judicial review of a locality’s alleged
failure to comply with these rules. See §332(c)(7)(B)(v).
   After the city council of Roswell voted to deny T-Mobile’s
application to build a cell tower, the City sent T-Mobile a
short letter that announced the denial but provided no
                  Cite as: 574 U. S. ____ (2015)              3

                    ROBERTS, C. J., dissenting

further explanation. The question T-Mobile has presented
to this Court is whether such a letter satisfies the “deci-
sion . . . in writing” requirement of Section 332(c)(7)(B)(iii).
See Pet. for Cert. i.
   I would hold it does. The City’s letter was certainly in
writing. And it certainly memorialized the denial of T-
Mobile’s application. So T-Mobile’s only hope is that the
lack of explanation for the denial means the letter is
not truly a “decision.” But like the majority, I reject T-
Mobile’s contention that the term “decision” inherently
demands a statement of reasons. Dictionary definitions
support that conclusion. See ante, at 12 (citing Black’s
Law Dictionary); see also B. Garner, A Dictionary of Mod-
ern Legal Usage 251 (2d ed. 1995) (grouping “decision”
with “judgment,” as distinct from “opinion”).
   A comparison between Section 332(c)(7)(B)(iii) and other
statutory provisions that were on the books in 1996 also
suggests that when Congress wants decisionmakers to
supply explanations, it says so. Consider first the Admin-
istrative Procedure Act. In the context of formal adjudica-
tion and rulemaking, it demands that “decisions . . . in-
clude a statement of . . . findings and conclusions, and the
reasons or basis therefor, on all the material issues.” 5
U.S. C. §557(c)(A) (1994 ed.) (emphasis added). Even in
informal proceedings, an agency must give prompt notice
of the denial of a written application, and, “[e]xcept in
affirming a prior denial or when the denial is self-
explanatory, the notice shall be accompanied by a brief
statement of the grounds for denial.” §555(e) (emphasis
added).
   The Communications Act of 1934, which the Telecom-
munications Act overhauled, itself contains a similar
express requirement. Section 309 allows an interested
party to petition the Federal Communications Commission
to deny a license application. 47 U.S. C. §309(d)(1) (1994
ed.). If the FCC decides to grant an application despite
4        T-MOBILE SOUTH, LLC v. CITY OF ROSWELL

                    ROBERTS, C. J., dissenting

such a petition, it must “issue a concise statement of the
reasons for denying the petition.” §309(d)(2). And a pro-
vision added along with Section 332(c)(7) in the Telecom-
munications Act provides that when the FCC grants or
denies a petition for regulatory forbearance, it “shall
explain its decision in writing.” §160(c) (2000 ed.) (empha-
sis added). Many other statutes in effect in 1996 could be
added to the list. See, e.g., 19 U.S. C. §1515(a) (1994 ed.)
(notice of customs protest denial “shall include a state-
ment of the reasons for the denial”); 30 U.S. C. §944 (1994
ed.) (individual whose claim for black lung benefits “is
denied shall receive . . . a written statement of the reasons
for denial”); 38 U.S. C. §5104(b) (1994 ed.) (notice of denial
of veterans benefits must include “a statement of the
reasons for the decision”).
    Given the commonplace nature of express requirements
that reasons be given—and the inclusion of such provi-
sions in the Administrative Procedure Act, the original
Communications Act, and another provision of the Tele-
communications Act—the absence of one in Section
332(c)(7)(B)(iii) is telling, and supports reading “decision
. . . in writing” to demand nothing more than what it says:
a written document that communicates the town’s denial.
    In my view, resolving that interpretive question in the
City’s favor also resolves the case as it stands in this
Court. Although Section 332(c)(7)(B)(iii) goes on to require
that a denial be “supported by substantial evidence con-
tained in a written record,” the adequacy of the City’s
written record is not properly before us. As the Eleventh
Circuit noted in its opinion below, the “sole issue” before it
was the “in writing” requirement; it did not examine
whether the City’s denial was supported by substantial
evidence. 731 F.3d 1213, 1221, n. 7 (2013). The Court
today also—correctly—does not decide whether substan-
tial evidence supported the City’s denial. The Eleventh
Circuit’s judgment therefore ought to be affirmed and the
                  Cite as: 574 U. S. ____ (2015)             5

                    ROBERTS, C. J., dissenting

case remanded to the District Court for further proceed-
ings on T-Mobile’s remaining challenges.
                               II
   The Court agrees that the City was not required to
explain its reasoning in its denial letter, but it nonetheless
rules for T-Mobile. The improbable linchpin of this out-
come is the City’s failure to finalize the minutes of the
April 12 city council meeting until May 10. Improbable
because, so far as I can tell, T-Mobile never even men-
tioned this timeline, let alone based an argument on it, in
its filings in the lower courts or its petition for certiorari.
Nor did the Eleventh Circuit address this timing question
in any way. Cf. Zivotofsky v. Clinton, 566 U. S. ___, ___
(2012) (slip op., at 12) (“Ordinarily, we do not decide in the
first instance issues not decided below.” (internal quota-
tion marks omitted)).
   The Court nonetheless rules against Roswell on this
ground, proceeding in two steps: First it concludes that a
town must provide written reasons in some form (the
minutes being the only candidate here); then it decides a
town must make those reasons available “essentially
contemporaneously” with its decision (the final minutes
were not). Ante, at 14. In my view, the first step is justi-
fied by the statutory text, but the second is not.
   The need to provide reasons in some form follows from
the portion of Section 332(c)(7)(B)(iii) requiring that deni-
als be “supported by substantial evidence contained in a
written record.” Like the majority, I read this phrase as
specifying a familiar standard of review to be used if a
denial is challenged in court. And like the majority, I
agree that substantial evidence review requires that a
decisionmaker’s reasons be identifiable in the written
record. If a reviewing court cannot identify any of a town’s
reasons for denying an application, it cannot determine
whether substantial evidence supports those reasons, and
6        T-MOBILE SOUTH, LLC v. CITY OF ROSWELL

                   ROBERTS, C. J., dissenting

the town loses.
  But then the Court goes a step further and creates a
timing rule: A town must provide “its written reasons at
essentially the same time as it communicates its denial.”
Ante, at 10. This timing rule is nowhere to be found in the
text of Section 332(c)(7)(B)—text that expressly establishes
other time limits, both general and specific.            See
§332(c)(7)(B)(ii) (requiring localities to act on siting re-
quests “within a reasonable period of time”); §332(c)
(7)(B)(v) (giving injured parties 30 days to seek judicial
review). Despite its assertion that the statute’s “enumer-
ated limitations” constitute “an exclusive list,” ante, at 9,
the Court offers two justifications for its inference of this
additional, unenumerated limitation.
  The first is that “a court cannot review the denial with-
out knowing the locality’s reasons,” so it would “stymie”
judicial review to allow delay between the issuance of the
decision and the statement of reasons. Ante, at 10. This
makes little sense. The Court’s “essentially contempora-
neous” requirement presumably means the town must
produce its reasons within a matter of days (though the
majority never says how many). But a reviewing court
does not need to be able to discern the town’s reasons
within mere days of the decision. At that point no one has
even asked the court to review the denial. The fact that a
court cannot conduct review without knowing the reasons
simply means that if the town has not already made the
record available, it must do so by whatever deadline the
court sets. The court should proceed “on an expedited
basis,” §332(c)(7)(B)(v), but that hardly means it will need
the record within days of the town’s decision. And in this
case there is no indication that the City’s submission of
the written record was untimely or delayed the District
Court’s review.
  The Court’s second justification focuses on the denied
applicant, which must choose within 30 days from the
                 Cite as: 574 U. S. ____ (2015)            7

                   ROBERTS, C. J., dissenting

denial whether to take the town to court. §332(c)(7)(B)(v).
“[W]ithout knowing the locality’s reasons,” the majority
says, the applicant “may not be able to make a considered
decision whether to seek judicial review.” Ante, at 10.
This concern might have force if towns routinely made
these decisions in secret, closed-door proceedings, or if
applicants were unsophisticated actors. But the local
zoning board or town council is not the Star Chamber, and
a telecommunications company is no babe in the legal
woods. Almost invariably in cases addressing Section
332(c)(7), the relevant local authority has held an open
meeting at which the applicant was present and the issues
publicly aired. In this case and others, T-Mobile has
brought its own court reporter, ensuring that it has a
verbatim transcript of the meeting well before the town is
likely to finalize its minutes. See Brief for Petitioner 12,
n. 2; T-Mobile South, LLC v. City of Milton, Georgia, 728
F.3d 1274, 1277 (CA11 2013). I strongly doubt that a
sophisticated, well-lawyered company like T-Mobile—with
extensive experience with these particular types of pro-
ceedings—would have any trouble consulting its interests
and deciding whether to seek review before it had received
a written explanation from the town. The Court worries
about towns “sandbagg[ing]” companies with unexpected
reasons, ante, at 10, n. 3, but if those reasons in fact come
out of nowhere, they will not be supported by substantial
evidence in the record. And if the company’s initial com-
plaint mistakes the town’s reasoning, the company will
have no difficulty amending its allegations. See Fed. Rule
Civ. Proc. 15(a).
   In sum, there is nothing impractical about reading the
statutory text to require only that the reasons implied by
the term “substantial evidence” be discernible to the court
when it conducts substantial evidence review. Demanding
“essentially contemporaneous” written reasons adds a
requirement that Congress has included expressly in
8        T-MOBILE SOUTH, LLC v. CITY OF ROSWELL

                  ROBERTS, C. J., dissenting

many other statutes, but not in this one. See supra, at
3–4.
                          *    *    *
   For the foregoing reasons, the Court’s opinion and
judgment are wrong. But this is not a “the sky is falling”
dissent. At the end of the day, the impact on cities and
towns across the Nation should be small, although the
new unwritten requirement could be a trap for the unwary
hamlet or two. All a local government need do is withhold
its final decision until the minutes are typed up, and make
the final decision and the record of proceedings (with
discernible reasons) available together.
   Today’s decision is nonetheless a bad break for Roswell.
Or maybe not. The Court leaves open the question of
remedy, ante, at 14, and it may be that failure to comply
with the “in writing” requirement as construed by the
Court can be excused as harmless error in appropriate
cases. It is hard to see where the harm is here. T-Mobile
somehow managed to make the tough call to seek review
of the denial of an application it had spent months and
many thousands of dollars to obtain, based on a hearing it
had attended. And nothing about Roswell’s failure to meet
the “contemporaneously” requirement delayed, much less
“stymied,” judicial review.
   The Court today resolves the conflict over whether a
town must provide a statement of reasons with its final
decision, apart from the written record. We now know it
need not. As the Court explains, “nothing in [the] text [of
the Act] imposes any requirement that the reasons be
given in any particular form,” and there is “in the Act no
command—either explicit or implicit—that localities must
provide those reasons in a specific document.” Ante, at 9.
Good analysis—which also should have been followed to
reject the timing requirement the Court creates today.
   I respectfully dissent.
                  Cite as: 574 U. S. ____ (2015)            1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 13–975
                          _________________


        T-MOBILE SOUTH, LLC, PETITIONER v.

            CITY OF ROSWELL, GEORGIA

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT

                       [January 14, 2015]


   JUSTICE THOMAS, dissenting.
   I join Part I of THE CHIEF JUSTICE’s dissent, which says
all the Court needed to say to resolve this case. I write
separately to express my concern about the Court’s eager-
ness to reach beyond the bounds of the present dispute to
create a timing requirement that finds no support in the
text or structure of the statute. We have been unwilling to
impose procedural requirements on federal agencies in the
absence of statutory command, even while recognizing
that an agency’s failure to make its decisions known at the
time it acts may burden regulated parties. See, e.g., Pen-
sion Benefit Guaranty Corporation v. LTV Corp., 496 U.S.
633, 653–655 (1990). When a State vests its municipali-
ties with authority to exercise a core state power, those
municipalities deserve at least as much respect as a fed-
eral agency. But today, the majority treats them as less
than conscripts in “the national bureaucratic army,”
FERC v. Mississippi, 456 U.S. 742, 775 (1982) (O’Connor,
J., concurring in part and dissenting in part). I respectfully
dissent.